Citation Nr: 0127047	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $20,046.


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956; he died in February 1996.  The claimant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office (RO) in St. Petersburg, Florida.  The 
claimant appeared before a Member of the Board at a hearing 
at the RO in September 2001.


FINDINGS OF FACT

1.  The claimant was awarded improved death pension in June 
1996 at a rate which was based on her report that she had no 
income other than $5000 in insurance.

2.  At the time of the initial award and on various 
subsequent occasions, the claimant was notified in writing 
that she was obligated to report all changes of income and 
that failure to do so could result in creation of an 
overpayment subject to recovery.

3.  In May 1999 the RO learned that the claimant had been in 
receipt of previously unreported unearned and earned income 
totaling approximately $80,000 during 1996.  Her death 
pension award was retroactively terminated to reflect this 
information, resulting in creation of an overpayment.

4.  The claimant's failure to report her earned income and 
unearned income constitutes misrepresentation of a material 
fact.  


CONCLUSION OF LAW

The claimant's misrepresentation of a material fact precludes 
waiver of recovery of the overpayment of VA death pension 
benefits in the amount of $20,046.  38 U.S.C.A. §§ 5100 et. 
seq., 5302 (West 1991 & Supp. 2001); 38 C.F.R. § 1.965 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of the 
overpayment of VA death pension benefits in the amount of 
$20,046, the Board observes that the VA has secured or 
attempted to secure all relevant records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the claim.  Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001).  The claimant has been advised by the statement of the 
case and by the Board Member at the hearing of the evidence 
that would be necessary for her to substantiate her claim.  
The claimant was afforded a hearing before a Member of the 
Board at the RO.  The hearing transcript is of record.  
Following the hearing, the appellant submitted a current 
financial status report and waived RO consideration of this 
report.  38 C.F.R. § 20.1304(c).  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  

I.  Facts

Evidence of record revealed that the veteran, who served 
during the Korean War Conflict, died in February 1996.  The 
claimant filed her application for VA death pension benefits 
in March 1996.  At that time, she reported that she had 
received $5,000 in insurance at the time of the veteran's 
death and no other income, earned or unearned.  Based on this 
information, the RO, in June 1996, awarded death pension to 
the claimant at a monthly rate that assumed that she was in 
receipt of no income from any source except the $5,000 
insurance payment for the veteran's death.  The claimant was 
notified of the award by a June 1996 award letter.  The RO 
explained the computation of the award and advised her that 
she was obligated to notify the VA immediately in the event 
of any changes of income.  She was advised that failure to 
inform the VA promptly of income changes could result in the 
creation of an overpayment in her account.  Additional 
detailed reporting requirements were set forth in an 
attachment to the letter.

In May 1999, the VA received information to the effect that 
in 1996 the claimant had received previously unreported 
earned income in the amount of $1,465 and unearned income of 
$78,498 in stocks and bonds.  She was advised that she was 
not entitled to VA benefits for the period from March 1, 1996 
to February 1, 1997 based on this income.  She was provided 
the opportunity to respond to this letter within 60 days; 
however, she did not respond.  In a July 1999 letter, the 
claimant was advised that her VA death pension benefits for 
the period from March 1, 1996 to February 1, 1997 had been 
terminated.  This resulted in an overpayment of $5,088.

In a July 1999 letter, VA proposed to terminate her VA death 
pension payments on the basis of a change in family income 
and/or net worth.  The claimant was provided the opportunity 
to provide information concerning her income and show that 
the VA information was wrong; however, she did not respond.  
In a September 1999 letter, the RO advised the claimant that 
since it had not heard from her, it was assumed that 
information received concerning her previously unreported 
income was correct and that her pension award was terminated 
as of March 1, 1996.  This action resulted in an overpayment 
of $14,958.

In October 1999, the claimant requested waiver of recovery of 
the overpayments on the basis of undue financial hardship. 

In a November 1999 financial status report, the claimant 
reported that she received approximately $2000 per month in 
income, and that her expenses which included several payments 
on installment contracts totaled $2096 per month.  She 
reported that she had a 1999 automobile, $500 in cash in the 
bank, and $80,000 in stocks and bonds.  She noted that the 
money in the mutual funds provided her monthly income and 
that it was to be shared with her children.  In a December 
1999 statement, she reported that she lived with her daughter 
and contributed to the rent, and that after her other 
expenses she only had $147 left per month.

The Committee combined the overpayments into a total 
overpayment of $20,046.  The Committee denied the claimant's 
request for waiver in January 2000 decision.  The Committee 
determined that the claimant had misrepresented a material 
fact resulting in the creation of the indebtedness on the 
grounds that there was intent to deceive the Government for 
the purpose of obtaining VA benefits.

At her September 2001 hearing, the claimant testified that 
she began receiving interest income from the amount invested 
calculated at approximately $80,000 during 1996 at the same 
time she received VA benefits, but that this money was in 
placed in a trust for herself and her adult children.  She 
testified that she did not knowingly misrepresent her income, 
but viewed this money as belonging to both herself and her 
children.  However, she subsequently testified that she spent 
a majority of this invested money to pay off bills, in 
traveling to and retrieving her son's body from Morocco in 
January 2000 after his death, and that this money had been 
for her use.  She reported that she had recently begun 
working to pay bills. 

In the financial status report received in October 2001, the 
appellant reported that she had $300 in cash in the bank and 
no stocks and bonds.  Her monthly income was $1720 and her 
expenses, including several payments on installment, totaled 
$1649.


II.  Analysis

The claimant contends that she was told she was entitled to 
VA death pension benefits because she did not have any earned 
income and that someone else filled out the application and 
she signed it.  The claimant is not contesting the creation 
or the amount of the overpayment charged in this case; 
consequently, the decision herein is limited to the issue of 
entitlement to waiver of recovery of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 443 (1991).

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2001).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2001).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

The term "fraud" means an intentional misrepresentation of 
fact or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining eligibility for VA 
benefits with knowledge that the misrepresentation or failure 
to disclose may result in the erroneous award or retention of 
such benefits.  38 C.F.R. § 3.1(aa) (2000).  

The term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain at another's expense.  A 
debtor's conduct in connection with a debt arising from VA 
benefits exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in loss to the Government. 
38 C.F.R. § 1.965(b)(2) (2001).  The burden of proof in 
establishing bad faith or fraud and misrepresentation lies 
solely with the Government.

In the present case, the record shows that when death pension 
was awarded to the claimant, the RO provided her with written 
information explaining that the rate of benefits paid to her 
depended in part on the amount of her income and she was 
notified of her obligation to report any changes of income or 
expenses.  The notice advised her of the amount and source of 
each category of income used in the computation of the award; 
the only income shown was $5000 for insurance, no other 
income was shown including earnings.  At her September 2001 
hearing, the claimant testified that she began receiving 
interest payments in 1996 during the same time that she 
received VA death pension payments.  

The Board finds that the claimant's assertions that she had 
no income other than $5000 in insurance while continuously in 
receipt of earned income and unearned interest income during 
1996 constitute misrepresentation of a material fact.  These 
actions are affirmative actions indicative of unfair or 
deceptive dealing seeking gain at the VA's expense.  The 
claimant's statements and testimony to the effect that she 
did not know that she was obligated to report this income to 
the VA are in direct conflict with her signed application 
stating that she had no earned or interest income.  In 
addressing the claimant's statement that some other 
individuals completed her application for VA benefits, the 
Board notes that, even when accepted as true, such an 
assertion does not relieve the claimant of the responsibility 
to timely report her receipt of income to the VA.  

Moreover, at no time has the claimant denied that she had 
undisclosed income as a result of employment.  She has not 
claimed that she was unaware that any such unreported income 
could potentially have an impact on continued receipt of 
death pension benefits or offered an explanation as to why 
she did not report her income accurately.  As a result of the 
information so provided, the Board finds that the claimant 
either knew or should have known the basis for the 
computation of her award and the obligations to the VA to 
which she was expected to adhere in order to continue to 
receive her pension award.

Therefore, the Board can only conclude that the claimant's 
failure to report the correct nature and amount of her income 
establishes a willful intent on her part to obtain or retain 
VA benefits to which she knew she was not entitled.  
Accordingly, the Board finds the claimant's failure to report 
the correct nature and amount of her income constitutes 
misrepresentation of a material fact precluding waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 1.965(b)(2) (2001).  


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $20,046 is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

